FILED
                            NOT FOR PUBLICATION
                                                                            DEC 18 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


KULDIP SINGH,                                    No. 11-71198

              Petitioner,                        Agency No. A096-161-465

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 8, 2015**
                              San Francisco, California

Before: WARDLAW, W. FLETCHER, and MURGUIA, Circuit Judges.

      Kuldip Singh, a native and citizen of India, petitions for review of the

decision of the Board of Immigration Appeals (BIA) affirming the decision of the

Immigration Judge (IJ) denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). We have

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA “issue[d] its own

decision but relie[d] in part on the immigration judge’s reasoning, we review both

decisions.” Singh v. Holder, 753 F.3d 826, 830 (9th Cir. 2014). We deny the

petition.

       1. Substantial evidence supports the denial of Singh’s asylum claim.

Because the IJ determined that Singh suffered past persecution by the Punjabi

police between the years 1998 and 2001 due to his imputed affiliation with Sikh

militants, Singh was entitled to a presumption of “a well-founded fear of

persecution.” See 8 C.F.R. § 1208.13(b)(1). The government rebutted this

presumption, however, by showing that Singh could reasonably and safely relocate

to another part of India. See 8 C.F.R. § 1208.13(b)(1)(i)(B); Melkonian v.

Ashcroft, 320 F.3d 1061, 1069 (9th Cir. 2003). Specifically, the government

introduced evidence demonstrating that conditions for Sikhs in India have

improved significantly since 2001 and that the Punjabi police lack the resources to

pursue low-profile individuals like Singh outside of Punjab. The evidence also

indicated that Singh lived without incident in Delhi for three months in 2001, that

he was unlikely to appear in any government databases, and that his wife and three

children remain safely in India. Although the IJ and the BIA relied on Country

Reports that contained some ambiguities, they do not undermine the conclusion


                                          2
that Singh can reasonably relocate outside of Punjab. See Singh, 753 F.3d at

831–32 (denying petition for review of Sikh claimant, who was persecuted by the

Punjabi police in the 1990s, and finding that substantial evidence supported a

finding of changed country conditions despite ambiguities in Country Reports).

      2. Singh argues for the first time on appeal that he is entitled to

humanitarian asylum pursuant to 8 C.F.R. § 1208.13(b)(1)(iii). Because Singh did

not raise this claim before the agency, he has waived this argument. Rodas-

Mendoza v. INS, 246 F.3d 1237, 1240 (9th Cir. 2001) (per curiam).

      3. Because substantial evidence supports the denial of Singh’s asylum

claim, substantial evidence also supports the denial of his claim for withholding of

removal. Sowe v. Mukasey, 538 F.3d 1281, 1288 (9th Cir. 2008) (“When the

government rebuts an applicant’s well-founded fear of future persecution, it defeats

the applicant’s asylum claim, and his or her claim for withholding of removal.”).

      4. Substantial evidence likewise supports the denial of relief under CAT.

To demonstrate eligibility for CAT relief, Singh must establish “that it is more

likely than not that he . . . would be tortured if removed to [India].” Maldonado v.

Lynch, 786 F.3d 1155, 1162 (9th Cir. 2015) (en banc) (quoting 8 C.F.R. §

1208.16(c)(2)). Here, Singh has not carried his burden because substantial




                                          3
evidence supports the determination that he can reasonably relocate within India

and thus avoid being tortured by the Punjabi police.

      PETITION DENIED.




                                         4